Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-21-2003

Smith v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket 02-3640




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Smith v. Comm Social Security" (2003). 2003 Decisions. Paper 728.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/728


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                     No. 02-3640
                     ___________

                RAYMOND H. SMITH,

                                        Appellant

                            v.

*JO ANNE BARNHART, Commissioner of Social Security

              *(Pursuant to F.R.A.P. 43(c))
                     ___________

       On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
                (D.C. Civil No. 01-cv-04340)
District Court Judge: The Honorable Clarence C. Newcomer
                        ___________

      Submitted Under Third Circuit L.A.R. 34.1(a)
                   March 6, 2003

 Before: ROTH, BARRY, and FUENTES, Circuit Judges.


            (Opinion Filed: March 21, 2003)
             ________________________

              OPINION OF THE COURT
             ________________________




                           1
FUENTES, Circuit Judge:

         Plaintiff Raymond Smith appeals the District Court’s affirmance of the decision of the

Commissioner of Social Security denying his claim for disability insurance benefits under 42

U.S.C. §§ 401-433. We have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291.

         Our review is limited to determining whether the Commissioner’s decision is supported

by substantial evidence.     See Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001).     The

factual findings of the Commissioner must be accepted as conclusive so long as they are

supported by substantial evidence.      See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S.

389, 390 (1971).       “Substantial evidence” is “‘more than a mere scintilla.     It means such

relevant evidence as a reasonable mind might accept as adequate.’” Fargnoli, 247 F.3d at 38

(quoting Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999)).

         We have carefully considered Smith’s arguments in this appeal and find that they lack

merit.   For the reasons substantially stated in the District Court’s well-reasoned and thorough

opinion, we find that substantial evidence supported the Commissioner’s determination that

Smith retained the residual functional capacity to perform light work and its decision to deny

Smith disability insurance benefits.1 We therefore affirm.




         1
         On September 29, 2002, the District Court adopted Magistrate Judge Melinson’s
Report and Recommendation, which was filed on September 11, 2002. We therefore
consider the Magistrate Judge’s Report and Recommendation to be the opinion of the
District Court.

                                                    2
____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.




                                         /s/ Julio M. Fuentes
                                         Circuit Judge




                                     3